NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 WALTER J. KURKA,                                 No. 15-35121

                   Plaintiff-Appellant,           D.C. No. 3:13-cv-00034-SLG

   v.
                                                  MEMORANDUM*
 JOHN PROBST; BEN JAFFA,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Alaska
                     Sharon L. Gleason, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Walter J. Kurka appeals pro se from the district court’s judgment in his 42

U.S.C. § 1983 action alleging federal and state law claims relating to misdemeanor

criminal charges against him in Alaska state court. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Galen v. County of Los Angeles, 477 F.3d

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
652, 658 (9th Cir. 2007) (qualified immunity); Milstein v. Cooley, 257 F.3d 1004,

1007 (9th Cir. 2001) (failure to state a claim under Fed. R. Civ. P. 12(b)(6) and

prosecutorial immunity). We affirm.

      The district court properly granted summary judgment for defendant Probst,

an Alaska state trooper, on the basis of qualified immunity because Kurka failed to

raise a genuine dispute of material fact as to whether Probst’s investigation of

Kurka violated Kurka’s constitutional rights. See Pearson v. Callahan, 555 U.S.
223, 231 (2009) (qualified immunity protects government officials “from liability

for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known”

(citation and internal quotation marks omitted)).

      The district court properly dismissed Kurka’s claims against defendant Jaffa

on the basis of prosecutorial immunity because Jaffa’s actions were performed in

his role as a state prosecutor. See Cousins v. Lockyer, 568 F.3d 1063, 1068 (9th

Cir. 2009) (“A state prosecuting attorney enjoys absolute immunity from liability

under § 1983 for his conduct in pursuing a criminal prosecution insofar as he acts

within his role as an advocate for the State and his actions are intimately associated

with the judicial phase of the criminal process.” (citation and internal quotation

                                          2                                    15-35121
marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       15-35121